Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Paris Herman on 8/4/22.
The claims have been amended as follows:
 CLAIMS 1-8, ON LINE 1, BEFORE “device”, INSERT - - switch - -.
CLAIM 10, ON LINE 1, BEFORE “device” (IN BOTH OF THE “device” THAT ARE ON LINE 1), INSERT - - switch - -.
The Title has been amended as follows:
Switch Device and Operation Device

Examiner’s reasons for allowance
Claims 1-10 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record JP 2001155576 A (see Office Action dated 3/10/22) teaches “a switch device comprising: a housing; a substrate provided inside the housing; a light emitting object mounted on one side of the substrate; and an elastic sheet covering the one side of the substrate. and the light emitting object, to guide light from the light emitting object wherein a through hole is formed in the housing corresponding to the one side of the. substrate, wherein the elastic sheet has a mirror part at a portion on a surface corresponding to the through hole, for totally reflecting light transmitting through an inside of the elastic sheet”, however the prior art neither shows nor suggests the limitations of “wherein the mirror part overlaps an entirety of the through hole in a plan view when viewed from a direction perpendicular to the substrate”.
Regarding claim 9, the closest prior art of record JP 2001155576 A (see Office Action dated 3/10/22) teaches “an operation device for operating a power seat of a vehicle, comprising: a housing; a substrate provided inside the housing; a light emitting object mounted on one side of the substrate; and an elastic sheet covering the one side of the substrate. and the light emitting object, to guide light from the light emitting object wherein a through hole is formed in the housing corresponding to the one side of the. substrate, wherein the elastic sheet has a mirror part at a portion on a surface corresponding to the through hole, for totally reflecting light transmitting through an inside of the elastic sheet”, however the prior art neither shows nor suggests the limitations of “wherein the mirror part overlaps an entirety of the through hole in a plan view when viewed from a direction perpendicular to the substrate”.
 	Claims 2-8 and 10 are allowable because of their dependency status from claims 1 and 9.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875